 1   LISA P. GRUEN (SBN: 116077)
           lgruen@goldbergsegalla.com
 2   ALEXANDRA B. ASCIONE (SBN: 316499)
           aascione@goldbergsegalla.com
 3   GOLDBERG SEGALLA thLLP
     777 S. Figueroa Street, 20 Floor
 4   Los Angeles, CA 90017
     Telephone: 213.415.7200
 5   Facsimile: 213.415.7299
 6 Attorneys for Defendants
   SUNBEAM PRODUCTS, INC. dba JARDEN CONSUMER SOLUTIONS and
 7 WALMART, INC.

 8

 9                        UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF CALIFORNIA
11

12   NOEL COGBURN;                )             Case No. 2:18-cv-01223-TLN-DMC
                                  )             District Judge: Troy L. Nunley
13
                      Plaintiff,  )
14   vs.                          )             ORDER GRANTING
                                  )             STIPULATION TO EXTEND FACT
15   SUNBEAM PRODUCTS, INC. doing )             DISCOVERY DEADLINE
     business as JARDEN CONSUMER
16   SOLUTIONS; and WALMART INC., )
                                  )             [Filed concurrently with Stipulation to
17
                      Defendants. )             Extend Fact Discovery Deadline]
18                                )
                                                Trial Date: Not Set
19
                                  )

20
21          A Stipulation was made between Plaintiff Noel Cogburn, Defendant Sunbeam
22   Products, Inc., dba Jarden Consumer Solutions, (“Sunbeam”) and Defendant
23   Walmart, Inc. (hereinafter collectively, “Parties”) to extend service of the initial
24   disclosures and completion of fact depositions and discovery by 30 days to
25   September 1, 2021.
26   ///
27   ///
28   ///

                                               1
           [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND FACT DISCOVERY DEADLINE
 1         GOOD CAUSE APPEARING, the Court hereby approves this Stipulation:
 2         The deadline for service of initial disclosures and completion of fact
 3   depositions and discovery be extended 30 days to September 1, 2021,
 4         All other dates stated in the Court’s Order Granting Stipulation to Extend
 5   Discovery Deadlines (Dkt. No. 68) shall remain the same.
 6         IT IS SO ORDERED.
 7

 8         June 28, 2021
                                           Troy L. Nunley
 9                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                             2
         [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND FACT DISCOVERY DEADLINE
